Citation Nr: 0901137	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-00 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected paroxysmal ventricular tachycardia.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1942 to September 1945 and from December 1948 to 
October 1966.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 2006, the RO granted a 
temporary total evaluation for paroxysmal ventricular 
tachycardia effective from April 24, 2006 through June 30, 
2006 for convalescence after the veteran received a 
pacemaker.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Paroxysmal ventricular tachycardia is not shown to be 
manifested by paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four episodes 
per year as documented by electrocardiogram (ECG) or Holter 
monitor.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
paroxysmal ventricular tachycardia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.104, Diagnostic Code 7010 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in August 2005.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO satisfied many of the requirements of the VCAA, the 
letter sent did not inform the veteran that he needed to show 
the effect that the worsening of his symptoms had on his 
employment and daily life, nor did it specifically describe 
the requirements of the applicable Diagnostic Code.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran had actual knowledge of 
the specific requirements of the applicable Diagnostic Code.  
The veteran had previously filed a claim for an increased 
rating for his paroxysmal ventricular tachycardia, and in a 
prior Board decision dated in December 2002, he was informed 
of the requirements of the specific Diagnostic Code.  Thus, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the notice error did 
not affect the essential fairness of the adjudication.

The Board notes that the veteran submitted a statement for 
consideration after the final adjudication of his claim by 
the RO.  However, in this statement, the veteran merely 
repeats symptoms that are described previously in the 
treatment records.  Therefore, an additional remand for RO 
consideration of the veteran's June 2008 statement would be 
redundant and would not result in any additional benefit for 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that may result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, the present 
analysis is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).

701
0
Supraventricular arrhythmias

Paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four 
episodes per year documented by ECG or Holter 
monitor
30

Permanent atrial fibrillation (lone atrial 
fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by ECG or 
Holter monitor
10
38 C.F.R. § 4.104, Diagnostic Code 7010 (2008)

701
1
Ventricular arrhythmias (sustained)

For indefinite period from date of hospital 
admission for initial evaluation and medical 
therapy for a sustained ventricular arrhythmia, or; 
for indefinite period from date of hospital 
admission for ventricular aneurysmectomy, or; with 
an automatic implantable Cardioverter- 
Defibrillator (AICD) in place
100

Chronic congestive heart failure, or; workload of 3 
METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 
30 percent
100

More than one episode of acute congestive heart 
failure in the past year, or; workload of greater 
than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent
60

Workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray
30

Workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication 
required
10

Note: A rating of 100 percent shall be assigned 
from the date of hospital admission for initial 
evaluation and medical therapy for a sustained 
ventricular arrhythmia or for ventricular 
aneurysmectomy. Six months following discharge, the 
appropriate disability rating shall be determined 
by mandatory VA examination. Any change in 
evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 
§3.105(e) of this chapter

38 C.F.R. § 4.104, Diagnostic Code 7011 (2008)

Factual Background and Analysis

In this case, service connection for paroxysmal ventricular 
tachycardia was established by the RO in a March 1968 
decision.  This decision was based on the veteran's service 
treatment records, service medical board proceedings, and 
results of a VA medical examination.

A VA treatment record from October 2004 shows that the 
veteran had an exacerbation of an arrhythmia that was 
stabilized with Sotolol.

In March 2005, during a private hospitalization, a physician 
noted that while the veteran had no recent chest pains, he 
had occasional palpitations.  The veteran was readmitted two 
weeks later, in April 2005, after complaining of chest pain 
and fatigue.  He was observed to be in atrial fibrillation 
with a rapid ventricular response.  An ECG report revealed 
that the left ventricle was normal in size, the left 
ventricular systolic function was normal, there was mild 
aortic regurgitation by color flow, and aortic valve 
sclerosis was present.  During a private medical visit in 
July 2005, the veteran denied experiencing chest pain or 
palpitations.  Later, the veteran was hospitalized in a 
private facility in August 2005 for a rapid heartbeat.  An 
ECG showed that he was in atrial fibrillation with rapid 
ventricular response.  The veteran stated that over the 
previous 40 years, he had approximately six episodes of 
atrial fibrillation.  The examiner noted that the veteran's 
heart was irregularly irregular and tachycardic with a normal 
S1 and a normal S2 with no appreciable murmurs.

On VA examination in September 2005, it was noted that the 
veteran was not having chest pain or shortness of breath.  
The examiner stated that the veteran was able to walk and jog 
without difficulty.

In a September 2005 statement, the veteran related that he 
often had heart arrhythmia problems and had been hospitalized 
twice that year.  He said that he was on strong medication 
and was restricted to perform only minor physical labor.  He 
indicated that even with strong medication, he was still 
bothered by short spells of arrhythmia.  In an April 2006 
statement, he noted that he had frequent heartbeat skips and 
palpitations each day.  He also said that he had dizzy 
spells, would feel cold, and felt weak doing physical work.  
He reported that he had been prescribed Solotol, Warfarin, 
Simvastin, and Aspirin.

A private ECG report dated in April 2006 revealed a sinus 
bradycardia with no ischemic ST or T wave changes.  On 
carotid sinus massage, the veteran had a 3.1 second pause.  
The examiner opined that in addition to having atrial 
fibrillation which appeared to be well controlled, the 
veteran had carotid sinus syndrome.  Later in April, a 
private facility implanted a pacemaker in the veteran.

Private correspondence from Dr. S.C. in July 2006 shows that 
the veteran had near syncope and was found to have carotid 
sinus syndrome, requiring a dual-chamber pacemaker.  The 
doctor recommended no strenuous activity for a month 
following the surgery.
On VA examination in August 2006, the veteran denied any 
chest pain, shortness of breath, or syncopal episodes.  He 
occasionally had dizzy spells.  He reported that he had felt 
better after his pacemaker was installed.  He indicated that 
he still would get an occasional palpitation, but he felt 
much improved.  The examiner observed that the veteran had a 
regular pulse.  A soft murmur was heard along the left 
sternal border without radiation.  The examiner opined that 
based on the veteran's age and stable condition, no further 
cardiac intervention or testing was indicated at that time.

In November 2006 the veteran underwent an additional VA 
cardiac examination.  The veteran denied any chest pain, 
shortness of breath, or syncopal episodes.  He indicated that 
he could walk about one mile and he could utilize his push 
mower around his house without difficulty.  He reported 
occasional dizziness and an inability to walk a straight 
line.  The veteran said that he had been hospitalized 
numerous times but was unable to specify what each 
hospitalization was for.  On objective examination, the 
examiner noted that the veteran's heart had a regular rate 
and rhythm.  No murmurs, gallops, nor rubs were observed.  An 
ECG revealed a sinus rhythm with nonspecific intraventricular 
block with no evidence of arrhythmia at that time.  Stress 
testing resulted in a MET score of greater than 5 to 7 METS.  
The examiner concluded that the difficulty the veteran was 
experiencing was more than likely caused as a result of the 
radiological findings which showed effects of hyperlipidemia 
in arteriosclerotic heart disease and chronic 
bronchopulmonary disease more than that of arrhythmia.

The veteran stated in June 2008 that he occasionally had an 
irregular heart beat, and at times, it felt like his heart 
wanted to stop.  He reported experiencing very weak 
heartbeats that would increase to normal.  He felt dizzy when 
he would bend over to pick up objects.

Based on the evidence of record, the Board finds that an 
evaluation in excess of 10 percent for paroxysmal ventricular 
tachycardia is not warranted at any time during the period of 
appeal, except for the period of convalescence following the 
insertion of the veteran's pacemaker in April 2006.  The 
Board notes that the veteran has already received a temporary 
total evaluation by the RO for that period of convalescence.
According to the evidence of record, the veteran was 
hospitalized for arrhythmias as documented by an ECG in 
April 2005, August 2005, and April 2006.  Although a VA 
treatment record indicates an exacerbation of an arrhythmia 
in October 2004, that report was not confirmed by an ECG.  An 
ECG completed in November 2006 revealed no evidence of 
arrhythmia at that time.  The veteran has reported 
experiencing palpations at other times, but they have not 
been confirmed by ECG.  According to Diagnostic Code 7010, a 
rating in excess of 10 percent is only warranted when a 
veteran experiences more than four episodes as confirmed by 
ECG within a 12 month period.  The evidence of record reveals 
that in a single 12 month period, the veteran experienced 
arrhythmias as confirmed by ECG three times.  Therefore, a 
rating in excess of 10 percent is not warranted at any time 
during the period of appeal for paroxysmal ventricular 
tachycardia.

The Board has considered alternative rating criteria but has 
determined that none would result in a higher evaluation for 
the veteran's paroxysmal ventricular tachycardia.  Throughout 
the period of appeal, there is no evidence of sustained 
ventricular arrhythmias (Diagnostic Code 7011).  Therefore, 
this diagnostic code is factually inapplicable in this case.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  
Additionally, according to the rating criteria for Diagnostic 
Code 7011, an evaluation in excess of 10 percent is only 
warranted when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
As the stress test performed during the November 2006 shows 
that the veteran's MET score was greater than 5 to 7 METs, 
the veteran would not be entitled to a rating in excess of 10 
percent if he was evaluated under Diagnostic Code 7011.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
considered the veteran's statements and finds them to be 
competent evidence regarding the symptoms he is able to 
personally observe.  However, the veteran is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to a rating in excess of 10 percent 
for paroxysmal ventricular tachycardia is not warranted.

The Board finds that the service-connected paroxysmal 
ventricular tachycardia is not so unusual or exceptional as 
to render impractical the application of the regular 
schedular standards at any time during the pendency of the 
evaluation period.  38 C.F.R. § 3.321(b)(1).  In this regard, 
the Board notes that the disorder has not necessitated 
frequent periods of hospitalization.  The Board finds that 
there is no objective evidence that the paroxysmal 
ventricular tachycardia has resulted in marked interference 
with his employment.  Although the veteran has reported dizzy 
spells, some degree of interference with employment is taken 
into account within the regular evaluation criteria.  
Additionally, the November 2006 VA examiner opined that the 
veteran's difficulties were more than likely caused by 
disorders other than the service connected paroxysmal 
ventricular tachycardia.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims in which case the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected paroxysmal ventricular tachycardia is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


